Citation Nr: 1502381	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-34 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for gastrointestinal disability, including irritable bowel syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to April 1992 and from January 2003 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran appeared before the undersigned in March 2013 and delivered sworn testimony via video conference hearing in Wichita, Kansas.  Evidence pertinent to the matter on appeal was received in March 2013.  The Veteran has waived initial RO consideration of this evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011 a VA examination and opinion was obtained that was to address the medical matters raised by this appeal.  Pertinent private medical records pertaining to the Veteran's gastrointestinal disability, including a March 2012 treatment record from the Veteran's private physician (DW, MD), have subsequently been associated with the claims file.  Among other things, the March 2012 private records contain a diagnosis of irritable bowel syndrome, a diagnosis that had not been previously of record.  Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination that is based on all of the medical evidence pertinent to this appeal, and the Veteran's service in Southwest Asia.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records dated since October 19, 2012.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed gastrointestinal disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any gastrointestinal disability, including irritable bowel syndrome, that had its onset in service or within one year of his first service discharge in April 1992, or is etiologically related to his active service.

The examiner is also asked to state whether the Veteran has any gastrointestinal disability that is proximately due to or aggravated by medications used to treat the Veteran's service-connected disabilities.

If the Veteran does not have or has not had any such gastrointestinal disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had objective indicators of gastrointestinal symptoms due to an undiagnosed illness or a medically unexplained chronic multisymptom illness at any time since service; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if, by history, physical examination, and laboratory tests, those objective indicators cannot be attributed to any known clinical diagnosis.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




